DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents listed has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5 and 7-8 are rejected under 35 U.S.C. 103 as being obvious over Uno et al. (US 2009/0188696), herein Uno.
In regards to claim 1, Uno teaches a bonding wire for a semiconductor device mainly composed of copper [abstract, title] comprising in the core Pd and/or Pt in a total concentration with respect to the wire as a whole of 0.01 to 0.3 mass % [0047, Claim 27].   This overlaps the claimed range. The copper core material has a surface covering of Pd and the surface covering layer has a surface-most region (i.e., skin layer) comprised of gold and palladium [0026].  The surface of the covering layer has a copper concentration of 0.1 mol. % or more at its surface [0028].  This overlaps the claimed range. 
While Uno does not teach a singular example of the instantly claimed bonding wire, Uno teaches conventionally known bonding wires comprised of the claimed core, coating layer, and skin layer.  Accordingly, this it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these features as this is considered a conventionally known combination of features known to form semiconductor bonding wires and one would have had a reasonable expectation of success.
 Uno differs from the claims by failing to disclose an anticipatory examples or  ranges that are sufficiently specific to anticipate the claimed ranges.
However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

In regards to claim 3, Uno further teaches the bonding wire core has the additive elements Au and Pd and the concentration of the additive elements in the wire as a whole are a total of 0.001 to 1 mass % [0141]. This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 4, Uno further teaches the bonding wire comprises 0.01 to 0.3 mass % silver [Claim 27]. This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 5, Uno further teaches that there is a concentration gradient of the copper core material in a wire radial direction and the surface covering layer has a concentration gradient that is both increasing and decreasing in the wire radial direction [0021-0022].  Uno further teaches the wire is subject to diffusion heat treatment for assisting in the metal diffusion of copper and the conductive metal at the interface of the surface covering layer [0147].

In regards to claims 7-8, Uno further teaches the surface of the covering layer has a copper concentration of 0.1 mol. % or more at its surface [0028].    This overlaps the claimed ranges. 
 Uno differs from the claims by failing to disclose an anticipatory examples or ranges that are sufficiently specific to anticipate the claimed ranges.
However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Uno as applied to claim 1 above, and further in view of Terashima et al. (US 2012/0118610), herein Terashima.
In regards to claim 2, Uno teaches the limitations of claim 1 as set forth above, Uno does not explicitly teach the thickness of the surface coating layer, the thickness of the outermost surface layer(i.e., skin layer)  or the at% of the Au in the outermost surface layer (i.e., skin layer).
Terashima teaches a bonding wire for a semiconductor device [Title] comprising a core copper wire or a copper alloy; a coating layer containing palladium and having a thickness of 10 to 200 nm; and an alloy layer containing gold and palladium and having a thickness of 1 to 80 nm, the Au in the alloy layer concentration is not less than 15% and not more than 75% based on EDX- [Abstract, 0113, Claims 1-2].
Terashima expressly teaches the palladium coating must be between 10 to 200 nm in order to control oxidation prevent the formation of unfavorable ball bubbles from forming on the surface [0042].   This overlaps the claimed range.
 Terashima expressly teaches the alloy layer's thickness is 1 to 80 nm in order to improve the wedge bondability and ensure a stable quality of the bonding wire [0043].  This overlaps the claimed range.
 Terashima expressly teaches the concentration of Au in the alloy layer is not less than 15 and not more than 75% in order to have good wedge bondability and to prevent the formation of a deformed ball [0044].
In light of the motivations set forth above it would have been obvious to one of ordinary skill before the effective filing date of the invention to have used the thicknesses and concentrations for the layers set forth by Terashima in the wire of Uno.  Thus Uno modified by Terashima meets the claim limitations.
Terashima teaches a ranges which overlap the presently claimed thicknesses.
Terashima differs from the claims by failing to disclose an anticipatory examples or ranges that are sufficiently specific to anticipate the claimed thicknesses.
However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al. (US 2012/0118610), herein Terashima, in view of Uno et al. (US 2009/0188696), herein Uno.
In regards to claim 1, Terashima teaches a bonding wire for a semiconductor device [Title] comprising a core copper wire or a copper alloy; a coating layer containing palladium and having a thickness of 10 to 200 nm; and an alloy layer (i.e., skin alloy layer) containing gold and palladium and having a thickness of 1 to 80 nm, the Au in the alloy layer concentration is not less than 15% and not more than 75% based on EDX- [Abstract, 0069, 0113, Claims 1-2].
Terashima does not teach that the core contains either or both Pd and Pt in a total amount of 0.1 to 3.0% by mass.  Terashima, also, does not teach that that the concentration of Cu at an outermost surface of the wire is 1 to 10 at%.
Uno teaches a bonding wire for a semiconductor device mainly composed of copper [abstract, title] comprising in the core Pd and/or Pt in a total concentration with respect to the wire as a whole of 0.01 to 0.3 mass % or 0.001 to 1 mass% [0047, 0141, Claim 27].  These ranges overlap the claimed range.  The copper core material has a surface covering of Pd and the surface covering layer has a surface-most region (i.e., skin layer) comprised of gold and palladium [0026].  The surface of the covering layer has a copper concentration of 0.1 mol. % or more at its surface [0028].  This range overlaps the claimed range.
Uno expressly teaches when the copper core comprises Pd and/or Pt in a total concentration with respect to the wire as a whole of 0.001 to 1 mass % it is possible to reduce breakage detachment etc. and thereby stabilize the bonding shape in wedge bonding on a BGA substrate etc. Further, this is also effective against resin deformation. [0141].
Uno expressly teaches the reason why the surface covering layer should have a concentration of copper at the surface of 0.1 mol % or more is that the surface covering layer and core part will both sufficiently melt and form a true spherical ball part so the ball bond will be high in strength and the wedge bondability will be good [0098].  Uno further teaches when the surface does not have any copper, defects of irregular shape at the time of ball formation, the inside of the copper ball having copper wire remaining unmelted, and other problems cannot be solved [0098].  
In light of the motivations set forth above it would have been obvious to one of ordinary skill before the effective filing date of the invention to have added Pd and/or Pt at the levels taught by Uno to the core of Terashima and to have further ensured that minimum copper concentration at the surface of the wire taught by Uno is present in the wire of Terashima.  Thus Terashima modified by Uno meets the claim requirements.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 2, Terashima teaches a bonding wire for a semiconductor device [Title] comprising a core copper wire or a copper alloy; a coating layer containing palladium and having a thickness of 10 to 200 nm; and an alloy layer (i.e., skin alloy layer) containing gold and palladium and having a thickness of 1 to 80 nm, the Au in the alloy layer concentration is not less than 15% and not more than 75% based on EDX- [Abstract, 00069, 0113, Claims 1-2].  The thickness ranges of the alloy layer and coating layer overlap the claimed thickness ranges.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 3, Uno further teaches the bonding wire core has the additive elements Au and Pd and the concentration of the additive elements in the wire as a whole are a total of 0.001 to 1 mass % [0141].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 4, Terashima further teaches that B or P is added to the core at the total amount of 5 to 300 ppm by mass (0.005 to 0.03 % by mass) [Claim 10].   This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 5, Terashima further teaches that a diffusion layer may be formed between the core and the coating layer thus the copper of the core diffuses into the Pd of the coating layer [0067].  In addition, the Au of the alloy layer will interdiffuse with the Pd and thus the Au of the alloy layer will diffuse into the Pd coating layer [0068].  

In regards to claims 7-8, Uno further teaches the surface of the covering layer has a copper concentration of 0.1 mol. % or more at its surface [0028].    This overlaps the claimed ranges. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments

The double patenting rejections are withdrawn based upon the terminal disclaimer dated 12/21/2020.
The objection to the abstract is withdrawn based upon the amendments to the abstract.
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Regarding the rejections based on Uno.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Uno teaches each limitation set forth in the claim as set forth in the rejections as such the features are conventionally known but does not teach a specific example combining all the features in one example.  As there is not an example having all of the features of the claim then Uno does not anticipate the claim, thus the rejection is an obvious based rejection.  The fact there is no anticipatory example does not preclude one of ordinary skill in the art from combining the features taught by Uno as Uno does not teach away from the combination of these features.  It is noted that the prior art is relevant for all it contains. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.   See MPEP 2123 (I).  The combination of the features is deemed to have a reasonable expectation of success or to yield predictable results as Uno does not teach away from the combination of these features.  Further each feature offers different benefits to the wire as set forth by Uno and no teaching or suggestion was found that the inclusion of one feature excludes the others. See MPEP 2143.
Applicant further argues that “the effect of the invention is unexpected.”  However, applicant argues that the results are unexpected without offering any evidence.  See MPEP 2125 (I) and MPEP 716.02 (a-b). 
The rejections are maintained as set forth above.
	Regarding the rejections based on Terashima in view of Uno.  Applicant primarily argues that Uno teaches a large number of possible selections for the core and the skin layer.  This does not appear to be the case at all.  As forth in rejection, Uno for the core Uno teaches Pd and/or Pt in a total concentration with respect to the wire as a whole of 0.01 to 0.3 mass % or 0.001 to 1 mass% [0047, 0141, Claim 27].  There is no selection to make as either meets the claim limitation.  As for the skin layer of Au and Pd, this is taught by Terashima as set forth in the rejection and thus again no selection is necessary as Uno is not used to teach the skin layer.
	Applicant further argues it is unclear if the Cu concentration at the surface is possible based on the thickness range taught by Terashima of the coating layers.  This is not persuasive.   No evidence is presented as to how for example a 20 nm palladium layer and a 1 nm Pd and Au layer would prevent the copper from being present at the outermost surface. In fact, Terashima teaches that copper does diffuse into the palladium [0067].  Thus the rejections are maintained as set forth above.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        

/ELIZABETH COLLISTER/Examiner, Art Unit 1784